107 F.3d 866
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Meldon S. HOLLIS, Jr., Plaintiff-Appellant,v.Robert GORDON;  Tydings & Rosenberg, Defendants-Appellees.
No. 96-2245.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Meldon Stonewall Hollis, Jr., Appellant Pro Se.  Frederick Charles Leiner, TYDINGS & ROSENBERG, Baltimore, MD, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his civil suit to enjoin the enforcement of a state court judgment and denying his motion for a temporary restraining order.  We have reviewed the record and find no reversible error.  Accordingly, we affirm the district court.  Hollis v. Gordon, No. CA-96-2474-WM (D.Md. Aug. 20, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED